Citation Nr: 1437958	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy for multiple joints including the right wrist, right elbow, right shoulder, knees, neck, hands, legs, upper back, and lower back.  

2.  Entitlement to service connection for a right hip condition.  

3.  Entitlement to service connection for a left wrist condition.

4.  Entitlement to service connection for sleep apnea, secondary to a service-connected disability of the cervical spine or to hypertension.   

5.  Whether new and material evidence has been presented to reopen a service connection claim for a right knee condition.  

6.  Whether new and material evidence has been presented to reopen a service connection claim for a left knee condition.

7.  Entitlement to a rating in excess of 20 percent for disability of the cervical spine, characterized as degenerative disc disease, C6-7.   

8.  Entitlement to a rating in excess of 20 percent for disability of the lumbar spine, characterized as chronic lumbar back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO denied the benefits sought on appeal relating to all but one of the issues listed on the title page, with the exception of granting an increased rating of 20 percent for the service-connected disability of the cervical spine.  The Veteran filed a notice of disagreement in December 2006.  A statement of the case was issued in April 2008 and the Veteran perfected his appeal with the filing of a substantive appeal in May 2008. 

In the November 2006 rating action, a service connection claim for tinnitus was also denied.  However, this claim was granted in a rating action of April 2008.  As that matter has been fully and favorably resolved, it is no longer in appellate status before the Board and need not be addressed herein.  

As a matter of clarification, this appeal also arose from an October 2001 rating decision in which the RO denied service connection for a left wrist disability, having reconsidered the previously denied claim on the merits based on a change in the law, as will be more fully explained herein.  The Veteran filed a notice of disagreement in December 2001.  A statement of the case was issued in May 2005 and the Veteran perfected his appeal with the filing of a substantive appeal in June 2005. 

In March 2008, the Veteran presented testimony during a hearing before RO personnel, and in March 2014, he testified during a Board video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

As reflected in the Board hearing transcript, and as documented in a March 2014 written statement, the Veteran has elected to withdraw from appeal the service connection claim for reflex sympathetic dystrophy for multiple joints including the right wrist, right elbow, right shoulder, knees, neck, hands, legs, upper back, and lower back.  Accordingly, that claim will be formally dismissed below.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in the Virtual VA and VBMS files include a rating decision issued in June 2014, which is unrelated to the matters at issue before the Board.

The Board's disposition of the claim for service connection for reflex sympathetic dystrophy for multiple joints, along with the claim for service connection for a left wrist condition, and the requests to reopen the previously denied claims for service connection for right and left knee conditions is set forth below.  The claims for service connection for a right hip condition and for sleep apnea; as well as increased rating claims for service-connected disabilities of the lumbar and cervical spine is addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate consideration a service connection claim for reflex sympathetic dystrophy for multiple joints including the right wrist, right elbow, right shoulder, knees, neck, hands, legs, upper back, and lower back. 

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

3.  There is no competent, probative evidence of a currently manifested or diagnosed left wrist disorder.

4.  In a July 2000 rating decision, the RO continued to deny service connection for a right knee condition, on the basis that no new and material evidence had been presented with which to reopen the claim; although notified of the denial in July 2000, the Veteran did not initiate an appeal and later filed an application to reopen the claim in 2005.

5.  Evidence associated with the claims file since the July 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, nor does not raise a reasonable possibility of substantiating the service connection claim for a right knee condition.

6.  In a January 1990 rating decision, the RO denied service connection for a left knee condition, on the basis that it was a pre-existing condition which was not aggravated in or by service; although notified of the denial in April 1990, the Veteran did not initiate an appeal and later filed an application to reopen the claim in 2005. 

7.  Evidence associated with the claims file since the January 1990 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, nor does not raise a reasonable possibility of substantiating the service connection claim for a pre-existing left knee condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal relating to a service connection claim for reflex sympathetic dystrophy for multiple joints including the right wrist, right elbow, right shoulder, knees, neck, hands, legs, upper back, and lower back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a left wrist disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The July 2000 rating decision in which the RO denied continued the denial of service connection for a right knee condition on the basis that no new and material evidence had been presented, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

4.  As evidence received since the July 2000 final decision is not new and material, the criteria for reopening the previously denied service connection claim for a right knee condition are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The January 1990 rating decision in which the RO denied service connection for a left knee condition on the merits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

6.  As evidence received since the January 1990 final decision is not new and material, the criteria for reopening the previously denied service connection claim for a left knee condition are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Service Connection Claim for Reflex Sympathetic Dystrophy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a rating action issued in November 2006, the RO denied a service connection claim for reflex sympathetic dystrophy for multiple joints including the right wrist, right elbow, right shoulder, knees, neck, hands, legs, upper back, and lower back.  A timely NOD was filed in December 2006.  A statement of the case was issued in April 2008 and the Veteran perfected his appeal with the filing of a substantive appeal in May 2008, giving appellate status to the claim. 

In a March 2014 statement from the Veteran's representative, it was requested that the aforementioned service connection claim be withdrawn from appellate consideration, per the Veteran's request.  The same information was documented as shown in the March 2014 Board hearing transcript. 

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the service connection claim for reflex sympathetic dystrophy for multiple joints including the right wrist, right elbow, right shoulder, knees, neck, hands, legs, upper back, and lower back.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it must be dismissed. 

II.  Due Process Considerations for Claims Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

Effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between service and a claimed disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, duty to assist letters were issued in April 2000, May 2001, September 2006, and February 2012, before and after the initial adjudication of the claims in October 2001 and November 2006.  These letters provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A March 2006 letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Since providing these notice letters, the AOJ has readjudicated all of the claims on appeal in Supplemental SOCs issued in September 2013.  As a result of this readjudication, any timing defect in the provision of this notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his claims on appeal requiring the presentation of new and material evidence (and the underlying service connection claim), in a letter dated in September 2006 (right knee only).  Therein, he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. Collectively, the letters also provided the proper former definition of new and material evidence and explained the reasons and bases for the prior denial of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied right knee claim.  Kent, 20 Vet. App. at 10.

With respect to the left knee claim, the record reflects that the Veteran has actual knowledge of what is required to reopen his claim and establish eligibility for VA disability benefits.  He  submitted written argument and provided testimony that indicates he is aware that the reason for the denial of his claim for a left knee condition, and such reasons have been explained in the administrative decisions made by the AOJ and issued to him.  The Court has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), service personnel records (SPRs), VA records, private medical records and VA examination reports.  Also of record and considered in connection with this matter are the transcripts of the Veteran's Board and RO hearings, along with various written documents provided by the Veteran, and by his representative on his behalf (along with copious amounts of documentary evidence).  The Board finds that no additional RO action to further develop the record on his claims, prior to appellate consideration, is required.

Specifically as regards the Veteran's March 2014 Board hearing, he was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing is legally sufficient.

Here, during the 2014 hearing, the undersigned noted the issues on appeal.  Information was solicited regarding the Veteran's in-service history of relevant incidents, injuries and symptoms and his post-service clinical history and report of symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board acknowledges that the Veteran did not undergo an examination in conjunction with service connection claim for a left wrist condition.  However, as discussed in more detail below, in the absence of evidence of this currently claimed condition, no such examination or opinion is required.

The Board notes that VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen it, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States. Court of Appeals for Veterans Claims (then, the U.S. Court of Veterans Appeals) (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.

Background

In January 2000, the Veteran filed an original service connection claim for a left wrist disorder, describing it as herniated.  

The STRs include a January 1979 enlistment examination report which reflects that clinical evaluation of the upper extremities was normal.  On February 1, 1983, the Veteran was seen following a fall on the ulnar surface of the left forearm, wrist.  Symptoms of pain, swelling, and tingling in the fingers followed.  A soft tissue injury of the medial and ulnar aspects of the left forearm, distally, was assessed.  The injury was treated with rest, heat, and a splint.  X-ray films were negative for a fracture and were within normal limits.  By February 15, 1983, the Veteran's condition was described as improving and he was returned to flying status.  There were no further indications of complaints, treatment, injury, findings, or diagnosis involving the left arm/wrist during service.  An October 1988 record documents a history of right arm problems since 1982 when the Veteran was slammed against a bulkhead in a compressor stall of a helicopter.  It was noted that thereafter, episodic paresthesia and weakness of the right arm resulted.  Symptoms treated in October 1988 included tingling down the ulnar side of the right arm and neurological symptoms affecting the 3rd and 4 digits on the right hand.   

A post-service VA examination was conducted in August 1989, at which time the Veteran did not mention any left arm/wrist problems.  

In a July 2000 rating action, the claim was denied.  The RO noted the February 1983 left wrist injury, and reasoned that no permanent residual or chronic disability of the left wrist was shown thereafter.  The Veteran was notified of that decision in July 2000 and did not appeal it.  

In January 2001, the Veteran filed to reopen the service connection claim for a left wrist disorder, stating that in January 2001, he had undergone a left wrist operation.    

VA records reflect that in August 2000, the Veteran complained of numbness in the hands, and in the fingers when using the wrists, first manifested on the right side and later on the left.  An enlarged nodule on the left wrist was also noted.  In November 2000, he was seen again with complaints of left hand numbness and swelling.  In January 2001, the Veteran underwent left ulnar nerve release and anomalous muscle resection of the left wrist under block.  When seen at the end of January 2001, the wound was described as well healed and the preoperative symptoms were noted to be gone.  In early February 2001, the wound was assessed as fully healed.  When seen in March 2001, the Veteran complained of left wrist pain.  

In an October 2001 rating action, the claim was reconsidered and denied on the merits pursuant to the VCAA.  The RO explained that treatment in service appeared to have been for an acute problem which resolved with treatment.  It was also explained that evidence did not show that recent left wrist surgery was related to the treatment in service.  The Veteran was advised of that decision in November 2001, and he filed a timely NOD in December 2001.  During a March 2002 hearing held at the RO, the Veteran did not discuss the left arm/wrist condition.  In May 2005, an SOC was issued; a timely substantive appeal was filed in June 2005.  

Private medical records reflect that in July 2005, the Veteran reported that his hands hurt and also complained of right hand numbness.  Nerve conduction studies of August 2005 were entirely normal in the left upper extremity.  Testing also revealed a normal needle EMG of all muscles tested in the bilateral upper extremities.  Mild carpal tunnel syndrome, on the right only, was assessed.  There was no evidence of entrapment neuropathy in the left upper extremity.

A VA examination of the peripheral nerves was conducted in December 2005, at which time no problems relating to the left arm or wrist were presented.  Carpal tunnel syndrome of the right side only, was diagnosed.  Upon VA examination of the joints conducted in December 2005, again no problems relating to the left arm or wrist were presented.   

The Veteran presented for the file a pain log, reflecting that he recorded complaints of left wrist pain on occasion between January and July 2006.

The Veteran presented testimony at a hearing held at the RO in March 2008.  He indicated that he believed that he injured his wrist in service during the performance of his duties, including twisting and turning.  

Private medical records of Dr. C. H. dated in February 2010 show that the Veteran's complaints included hand clumsiness bilaterally, worse on the right side.  Physical examination revealed 5/5 bilateral upper extremity motor strength.  Sensation of the bilateral upper extremities was intact to sensation to light touch.  An assessment of carpal tunnel syndrome was made pending EMG/nerve conduction studies.  Testing of March 2010 revealed right carpal tunnel syndrome only, with no abnormalities of the left sided nerves.  

The Veteran presented testimony at a Board video hearing held at the RO in March 2014.  He stated that he strained his left wrist during service and bubble was on his wrist.  He initially stated that the left wrist was not treated in service then said that is was, indicating that he was treated for numbness of the middle, ring, and little finger in 1988.  He stated that he was not treated again until surgery in 2001, from which he had a scar, which he believed should be service connected.  The Veteran's representative stated that the Veteran had been treated for a ganglion cyst in 1988.

      Analysis

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any left wrist disorder, or even document any lay or clinical symptoms relating to the left wrist other than pain and a scar that resulted from a post-service surgery.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

STRs included a sole reference to left wrist problems, resulting from a fall on the ulnar surface of the left forearm, wrist, occurring in early February 1983.  A soft tissue injury of the medial and ulnar aspects of the left forearm, distally, was assessed.  By February 15, 1983, the Veteran's condition was described as improving and he was returned to flying status.  There were no further indications of complaints, treatment, injury, findings, or diagnosis involving the left arm/wrist during service.  There is no indication that the Veteran was treated for a left wrist ganglion cyst in 1988, and the STRs clearly reflect that symptoms of and treatment for numbness of the fingers in 1988, related to the right side, not the left.  Given the copious amount of STRs the Board finds them to be fully complete and far more reliable then the inconsistent and remote testimony and statements provided by the Veteran and his representative occurring more than 20 years after the reported treatment.   

Post service records reflect that in January 2001, the Veteran underwent left ulnar nerve release and anomalous muscle resection of the left wrist under block, following which some occasional complaints of pain were made.  However, this condition resolved, has not recurred, and no left hand/wrist disability has been specifically treated or diagnosed since.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Essentially, no clinical findings of the left hand/wrist have been made for more than a decade and there is no currently diagnosed left hand/wrist disorder of record.  The scar of the left wrist, to the extent reportedly manifested (unsubstantiated by any clinical evidence) and resulting from the 2001 surgery, was not incurred in service nor is there any indication that left wrist surgery performed in 2001 was in any way etiologically related to service or any service-related incident.  

Since 2001, the Veteran has occasionally complained of left wrist pain.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, left wrist pain does not constitute a diagnosis for compensation purposes.  There is not otherwise any evidence of record indicating that the Veteran has been diagnosed with a left wrist disorder that could be related to his active service or to any service-connected disability.  As there is no evidence of current left wrist disability, the question of medical nexus-to include based on theories of presumptive and/or secondary service connection-is not reached, and need not be addressed.

As for the Veteran's own assertions, the Board notes that he is competent to report the symptoms of left wrist pain.  However, he is not competent to diagnose a left wrist disability, a medical matter, as he is not shown to have the medical knowledge or training to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no competent, probative evidence of current left wrist disability, as claimed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that service connection for a left wrist disorder must be denied, in the absence of currently manifested disability.  The evidence in this case is not so evenly balanced so as to warrant application of the benefit-of- the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra;

IV.  Requests to Reopen

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

With respect to requests to reopen filed after August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1. 

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Also applicable are the laws and regulations relating to service-connection claims, provided previously herein.

A. Right Knee

The Veteran seeks to reopen a claim for service connection for a right knee disorder. 

Historically, the RO denied an original service connection claim for a right knee disorder in an August 1990 rating action which was not appealed, reasoning that no right knee disability was shown by the evidence of record.  The Veteran was advised of the denial of the claim in September 1990 correspondence; he did not appeal the decision and it became final. 

The pertinent evidence of record at the time of August 1990 decision consisted of the Veteran's STRs.  These include an induction examination report of January 1979 which revealed that clinical evaluation of the lower extremities was normal.  A record dated December 2, 1983 reveals that the Veteran complained of right knee pain, which he noticed while driving.  There was no prior history of injury, and no history of trauma.  Examination revealed that the knee was stable, without evidence of effusion or swelling.  Tenderness was noted.  Mild knee strain was diagnosed.  When seen on December 20, 1983, the Veteran continued to complain of right knee pain, no worse.  Examination again revealed that the knee was stable, without evidence of effusion or swelling.  Minimal tenderness was noted and mild inflammation of the right knee medially was assessed.  An undated record (presumably from late December 1983 or January 1984) reflects that after 10 days of using Motrin, the Veteran reported feeling great.  There was no more swelling and were no further problems.  Mild right knee strain, resolved, was assessed.  There were no further indications of complaints, treatment, injury, findings, or diagnosis involving the right knee during service.  A post-service VA examination was conducted in August 1989, at which time the Veteran did not mention any right knee problems.  

VA records include an October 1990 entry at which time, the Veteran complained of right knee pain, denying any injury.  No right knee disorder was diagnosed.  

In a May 1999 statement, the Veteran mentioned having knee problems in service, and this was interpreted as a claim to reopen (relating to the right knee only, not the left).  In a September 1999 rating action, the RO denied the claim, explaining that no evidence had been submitted demonstrating that the claimed right knee disorder was incurred or aggravated by service.  

In January 2000, the Veteran again filed to reopen a service connection claim for a right knee disorder, indicating that he injured it in 1981.  The claim was again denied in a July 2000 rating action, in which the RO determined that no new and material evidence had been presented with which to reopen the claim.  The Veteran was notified of that decision in July 2000 and did not appeal it.  

In September 2005, the Veteran filed to reopen the claim.

Upon VA examination of the joints conducted in December 2005, the Veteran complained of pain and swelling in both knees, and of right knee instability.  The Veteran denied receiving orthopedic treatment, receiving injections or wearing a brace for the knees.  Examination revealed normal gait and full range of motion.  X-ray films of the knees were normal.  Episodic joint complaints (some) treated medically was assessed.  The examiner opined that there was no documentation that any condition of the knees was related to a hard helicopter landing reportedly occurring during service.  

The Veteran presented for the file a pain log, reflecting that he recorded complaints of knee pain nearly every day between January and July 2006.  

The Veteran presented testimony at a hearing held at the RO in March 2008.  He stated that he believed a right knee injury occurred when an aircraft he was on had a hard landing.  He stated that X-ray films of the right knee had been done which were negative and did not report getting any treatment for his right knee.    

The Veteran presented testimony at a Board video hearing held at the RO in March 2014.  He stated that most of his knee problems started when he was aboard helicopters slipping and falling on riveted floors.  He stated that he saw a flight sergeant for knee problems in service and was given some Motrin in 1981 or 1982.  He stated that he experienced problems ever since. He reported getting private treatment after service, but stated that no right knee condition had been diagnosed (p. 7).  

Analysis

In this case, the original denial of the claim in August 1990 was based on no chronic right knee disability shown by the evidence.  In a July 2000 rating action, in which the RO determined that no new and material evidence had been presented with which to reopen the claim, essentially based on the same finding. 

Although notified of the denial later in July 2000, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the July 2000 denial of service connection for a right knee disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  

Given the circumstances of the claim, the critical inquiry involves whether new evidence has been presented since the final July 2000 rating action addressing the initial threshold material matter of whether a right knee disability has been shown.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

When the claim was initially denied in January 1990, the primary basis for the disallowance of the Veteran's service connection claim for a right knee disorder was lack of evidence of a current disability.  Since that time, the RO has continued the denial of the claim and declined to reopen it in January 2000, for the same reason, as well as others.  As such, initially, the critical inquiry in this case is whether evidence has been presented establishing or even suggesting that the Veteran currently has evidence of a right knee disorder. 

The current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. 439, 448 (1995).

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996)

Here, none of the evidence added to the claims file since the last final denial of the claim in July 2000 is indicative or even suggestive of a right knee disability.  Upon VA examination of 2005, right knee range of motion was full and X-ray films were negative.  Since that time, private and VA records reflect no treatment for or diagnosis of a right knee disability.  To the extent that records document radiculopathy of the right lower extremity associated with the service connected disability of the cervical spine, service connection for this condition was established in a September 2013 rating action.  

The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  However, here absent new and material evidence establishing or even indicative of establishing the threshold element of current disability, even the low threshold for reopening discussed in the Shade case is not met.   

With respect to the Veteran's lay statements and testimony to the effect that he has a currently manifested right knee disability, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, during the 2014 hearing, he acknowledged that no right knee disability had been diagnosed.  Evidence that is unfavorable to a claimant is not new and material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).

In sum, no new and material evidence as contemplated by 38 C.F.R. § 3.156 has been presented with which to reopen the service connection claim for a right knee disorder.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



B. Left Knee

The Veteran seeks to reopen a claim for service connection for a left knee disorder. 

Historically, the RO originally denied the claim in a January 1990 rating action, which was not appealed, reasoning that a left knee disorder pre-existed service and was not aggravated in or by service.  The Veteran was advised of the denial of the claim in April 1990 correspondence; he did not appeal the decision and it became final. 

The pertinent evidence of record at the time of January 1990 decision consisted of the Veteran's STRs, which also included pre-service treatment records, as the Veteran was the dependent of a retired military parent.  The records reflect that prior to service, the Veteran sustained knee injuries resulting in the need for surgeries in 1974, 1977 and 1978.  A history of left knee surgery was noted on the January 1979 enlistment examination report, and clinical evaluation of the lower extremities was normal.  The STRs do not reflect that the Veteran had any left knee problems during service, or sustained any left knee injury.  A post-service VA examination report of August 1989 indicated that the Veteran denied having any left knee problems, except experiencing tenderness on bumping the knee into something.  Status post medial and lateral meniscectomy of the left knee with residuals was diagnosed.

In September 2005, the Veteran filed to reopen the claim.

On VA examination of the joints conducted in December 2005, the Veteran complained of pain and swelling in both knees.  The Veteran denied receiving orthopedic treatment, receiving injections or wearing a brace for the knees.  Examination revealed normal gait and full range of motion.  X-ray films of the knees were normal.  Episodic joint complaints (some) treated medically was assessed.  The examiner opined that there was no documentation that any condition of the knees was related to a hard helicopter landing reportedly occurring during service.  

The Veteran presented for the file a pain log, reflecting that he recorded complaints of knee pain nearly every day between January and July 2006.  

Private medical records reflect that the Veteran was seen in October 2006, at which time his primary complaint was trochanteric bursitis.  He also gave a history of several left knee surgeries, and a notation that he had degenerative arthritis there was made.  When seen in November 2006, the Veteran wanted to see about getting a brace, and some medial lateral instability was noted.

The Veteran presented testimony at a hearing held at the RO in March 2008.  He indicated that he had left knee surgeries prior to services, and thought that additional problems resulted from sliding and falling on the metal floors of a helicopter and banging into ammo bags and cans.  He could not recall any specific in-service injury.  

The Veteran presented testimony at a Board video hearing held at the RO in March 2014.  He acknowledged having multiple pre-service left knee surgeries.  He stated that most of his knee problems started when he was aboard helicopters slipping and falling on metal floors.  He stated that he saw a flight sergeant for knee problems in service and was given some Motrin in 1981 or 1982.  He stated that he experienced problems ever since.  He reported that he was told by a doctor that his left knee pain may be affecting his low back (p. 9).  

Analysis

In this case, in a January 1990 rating decision, the RO denied service connection for a left knee disorder.  As noted, the evidence then of record consisted of the Veteran's STRs and a VA examination report of August 1989.  The denial of the Veteran's claim was primarily based on reasoning to the effect that a left knee disorder existed prior to service (as reflected on the entrance examination report) and was not aggravated therein. 

Although notified of the denial later in April 1990, the Veteran did not initiate an appeal. Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the April 1990 denial of service connection for a left knee disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

With this applicable standard in mind, the critical inquiry is whether new and material evidence has been presented relating to the matter of service-related aggravation of pre-existing left knee condition.  The Board points out that when the RO originally denied the claim in a January 1990 rating action, the STRs revealed notation of a pre-existing left knee condition on the enlistment examination report and the denial was based on a finding that a left knee disorder pre-existed service and was not aggravated in or by service.  

In the present case, evidence added to the record since 1990, includes a private treatment record of October 2006, at which time the Veteran gave a history of several left knee surgeries, and a notation that he had degenerative arthritis was made.  However, no link to service was mentioned in the record either by the doctor or the Veteran, and hence there was no discussion of aggravation.  In Morton v. Principi, 3 Vet. App. 508 (1992), the United States Court of Appeals for Veterans Claims (Court) held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Essentially, while treatment records added to the file since January 1990 are new, none are shown to be material in this case, without - at minimum, some suggestion of possible aggravation of a pre-service left knee condition.  

Some of the records and lay statements/testimony added to the file since January 1990 reference left knee surgeries prior to service.  However, this fact is already established by the STRs which were on file at the time of the January 1990 rating decision.  

In addition to the evidence discussed above, the Board has considered the written assertions of the Veteran, as well as his testimony.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the January 1990 rating decision, the Board is mindful that the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Moreover, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence (findings of aggravation of a pre-existing condition), unsupported lay statements alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for a left knee condition are not met, and the RO's January 1990 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The appeal relating to the service connection claim for reflex sympathetic dystrophy for multiple joints including the right wrist, right elbow, right shoulder, knees, neck, hands, legs, upper back, and lower back, is dismissed.

Service connection for a left wrist disorder is denied.

As new and material evidence has not been received to reopen the service connection claim for a right knee condition, the appeal as to that matter is denied. 

As new and material evidence has not been received to reopen the service connection claim for a left knee condition, the appeal as to that matter is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal is warranted.

The Veteran is seeking service connection for a right hip condition and sleep apnea, and also seeks ratings in excess of 20 percent, each, for service-connected disabilities of the cervical spine and lumbar spine.  As explained below, remand is required to address each of these issues, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the claimed right hip condition, in the Veteran's 2012 hearing testimony, he indicated that in 1982, his right hip was injured following a hard helicopter landing.  In the alternative, he maintains that a right hip condition is secondary to a service connected conditions to include disabilities of the cervical spine and lumbar spine.  STRs are negative for any notation of injury, treatment or diagnosis relating to the right hip.  Private medical records reveal that right hip trochanteric bursitis was diagnosed in 2005.  The file contains a 2007 private medical opinion of a doctor from Southern Orthopaedic Surgeons to the effect that he did not believe that this had resulted from the service-connected low back disability.  More recent medical records of 2012 reflect that a right hip anterior-superior labral tear, with radial component was shown.  

The Veteran maintains that sleep apnea resulted from sinus infections and exposure to aircraft fires and airborne chemicals in service.  In the alternative, he maintains that sleep apnea is secondary to a service connected condition to include a disability of the cervical spine and/or hypertension.  STRs reflect that sinus bradycardia was assessed in August 1980 and January 1989.  The file contains numerous lay statements attesting to the Veteran's snoring and sleeping on duty in service.  Private medical records confirm that sleep apnea has been diagnosed. 

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's service connection claims for a right hip condition, or for sleep apnea.  In light of the evidence currently on file, the Board finds that the threshold requirements discussed in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims file and include an opinion addressing the likelihood of service-related etiology of the Veteran's claimed conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

With respect to the increased rating claims for disabilities of the cervical and lumbar spine, a review of the file reflects that a VA examination of the back was most recently conducted in April 2012.  During testimony provided during a Board hearing in March 2014, the Veteran stated that he felt that his back disabilities had gotten worse since the 2012 examination.  

The Board observes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2012); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the disabilities of the cervical and lumbar spine. 

The Board observes that the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case it was explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the back disabilities, the examiner will be asked to determine the overall level of functional impairment due to these factors. 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of one or more claims.  See 38 C.F.R. § 3.655(a),(b)  (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the above-noted examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the Board observes that it appears that the Veteran receives regular treatment through VA.  A review of the paper and virtual VA file reflects that the Veteran's VA/CAPRI records current to April 19, 2012, were considered in conjunction with the most recent adjudication of the claims occurring in September 2013.  Hence, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from April 2012, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJs adjudication of each claim should include consideration of all evidence added to the record since the last adjudication of the claims in September 2013-to include, for the sake of efficiency, evidence submitted directly to the Board thereafter, notwithstanding any accompanying waiver of initial AOJ consideration.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment of the Veteran from April 2012, forward.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the pending service connection claims for a right hip disorder and sleep apnea; and for increased rating claims for disabilities of the cervical and lumbar spine that are not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations relating to his service connection claims for a right hip condition and sleep apnea, to be conducted by (an) appropriate physician(s), at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician(s) designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions. 

Each examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to the history, onset, duration, nature and frequency of the claimed disorder.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  Each examiner must provide examination findings, along with complete rationale for the conclusions reached. 

As a point of reference, each examiner should be advised that the Veteran's active duty dates are from January 1979 to April 1989. 

a.  Right Hip - The physician should clearly diagnose all currently manifested right hip disability(ies).  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (1) has its onset in, or is otherwise etiologically related to service or, if not (2) the disability was caused or aggravated by one or more service-connected disability(ies) (with specific identification of such disability).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

b.  Sleep Apnea - The physician should confirm whether a diagnosis of sleep apnea is supported.  If so, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that (1) the disability has its onset in, or is otherwise etiologically related to service, to include resulting from environmental factors reportedly sustained therein or to the assessment of bradycardia made in 1980 and 1989; or, if not (2) the disability was caused or is aggravated by one or more service-connected disability(ies) (with specific identification of such disability).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

5.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to obtain information as to identity and severity of all manifestations (orthopedic and neurologic) associated with his service-connected disabilities of the cervical and lumbar spine.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and /examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary diagnostic testing and evaluation should be completed.  The Veteran's lay history of symptoms associated with the disabilities should be recorded. 

The examiner is asked to address the following matters and offer complete rationales for any opinions expressed:

(a) Identify, by diagnosis, any currently manifested disorders of the cervical and lumbar spine, describing the symptomatology and impairment associated with the diagnosed disorders to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why it is concluded that no disability is shown.

(b) Provide the range of motion of the cervical and lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(c) Determine whether the cervical and lumbar spine (separately evaluated) exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the cervical and lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Identify any neurological manifestations associated with the service-connected disabilities of the cervical and lumbar spine, as well as any associated bladder or bowel impairment.  The nature of any neurological sign/symptom should be explained and the severity of the impairment described (in terms of the level of paralysis - mild/moderate/severe and incomplete or complete). 

(e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period extending from 2005 forward, specifying the time period involved.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f) The examiner is also asked to comment on the impact of the Veteran's disabilities of the cervical and lumbar spine, if any, on his employment and activities of daily life. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


